Citation Nr: 0802230	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-44 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1945 to October 1947.

Procedural history

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2006 rating decision of the 
Tiger Team Special Processing Unit at the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which then transferred jurisdiction of the case to the 
RO in Boston, Massachusetts.  The veteran filed a notice of 
disagreement in regards to the February 2006 rating decision, 
requesting review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claim and confirmed the 
RO's findings in the August 2006 statement of the case (SOC).  
The appeal was then perfected with the submission of the 
veteran's substantive appeal (VA Form 9) in September 2006.  

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing conducted at the Boston RO in 
April 2007.  A copy of the hearing transcript is of record 
and has been reviewed. 

On May 11, 2007, a motion to advance this case on the Board's 
docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2007).

This claim was remanded by the Board in July 2007 for 
additional procedural development.  In September 2007, the VA 
Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) which continued to deny the TDIU 
claim.  The veteran's claims folder was thereafter returned 
to the Board. 

The veteran subsequently submitted evidence directly to the 
Board.  In January 2008, the veteran's representative 
submitted a written waiver of consideration of such evidence 
by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304(c) (2007).  
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

Issues not currently within the Board's jurisdiction

In July 2007, the Board denied the veteran's claim of 
entitlement to an increased disability rating for service-
connected residuals of T-12 fracture with thoracic and lumbar 
disc disease and granted a compensable disability rating for 
service-connected residuals of left thumb fracture.  The 
veteran has appealed the July 2007 Board denial of an 
increased disability rating for the service-connected spine 
disorder to the United States Court of Appeals for Veterans 
Claims (the Court).  A determination by the Court has yet to 
be reached.

As for the service-connected left thumb disability, an August 
2007 rating decision implemented the findings of the Board's 
July 2007 decision, assigning a 10 percent disability rating 
effective October 13, 2004.  To the Board's knowledge, the 
veteran has not disagreed with that decision and it is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


REMAND

The veteran contends that his service-connected spine 
disorder required him to retire from his career in real 
estate in 1991, thus warranting assignment of a total 
disability rating.  See the April 2007 hearing transcript, 
page 18.  The Board notes that in addition to being service 
connected for T-12 fracture residuals with thoracic and 
lumbar disc disease at 60 percent disabling, the veteran is 
also currently service-connected for left thumb fracture 
residuals at 10 percent disabling; tinnitus at 10 percent 
disabling; and bilateral hearing loss at noncompensably (zero 
percent) disabling.  
Though the Board regrets remanding this claim a second time, 
such is necessary as detailed immediately below.

In October 2007, the veteran submitted a statement indicating 
that records from the VA Medical Center (VAMC) in Bedford, 
Massachusetts and private physician P.N.S. are available that 
are relevant to the current claim.  

The contents of the veteran's VA claims folder include 
records from the Bedford VAMC dated through December 2004; no 
outpatient records from Dr. P.N.S. are of record.  
Accordingly, any updated records generated by the Bedford 
VAMC and all records from Dr. P.N.S. must be obtained prior 
to a promulgation of a decision, as they could potentially 
affect the outcome of this claim.  See 38 U.S.C.A. § 5103A 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Additionally, the current medical evidence of record is 
unclear as to whether the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  Though the veteran has 
presented for a number of VA examinations in the past, the 
reports of these examinations are completely devoid of 
opinions as to the effect of the veteran's service-connected 
disabilities on his employability.  The Board thus agrees 
with the veteran's representative that a decision on the TDIU 
claim cannot be made without first obtaining a medical 
opinion.  See Moore v. Nicholson, 21 Vet. App. 211 (2007), 
citing Friscia v. Brown, 7 Vet. App. 294, 297 (1994) [the 
Board had a duty, where the critical issue was TDIU, to 
request a medical opinion to discuss what effect the 
veteran's service-connected disability had on his ability to 
work]; see also Beaty v. Brown, 6 Vet. App 532, 537 (1994) 
and the October 6, 2006 Statement of Representative, pages 
10-11.  This opinion must be obtained from an appropriately 
qualified physician.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions]; see 
also 
38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim]. 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent medical 
examination, hospitalization or 
treatment records pertaining to his 
service-connected spine, left thumb, 
tinnitus and hearing loss disorders.  
Any such records so identified should 
be obtained, to include updated 
records from the Bedford VAMC [dated 
after December 2004], along with all 
records from Dr. P.N.S.  All efforts 
to obtain such records should be 
documented in the claims folder, and 
any records so obtained should be 
associated with the veteran's VA 
claims folder.

2.  VBA should then arrange for a 
physician with appropriate expertise 
to review the veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether 
the veteran's T-12 fracture residuals 
with thoracic and lumbar disc 
disease, left thumb fracture 
residuals, tinnitus and/or bilateral 
hearing loss, alone, render him 
unable to secure or follow a 
substantially gainful occupation.  If 
the reviewing physician determines 
that specialist consultation(s), 
physical examination and/or 
diagnostic testing of the veteran is 
necessary, such should be scheduled.  
A report should be prepared and 
associated with the veteran's VA 
claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claim of 
entitlement to TDIU.  If the benefit 
sought on appeal remains denied, VBA 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

